DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to RCE
2.	An RCE was filed July 13, 2020 with an accompanying amendment (hereinafter “Amendment”).  The Amendment was filed in response to the Final Office Action mailed April 13, 2020, and has been entered and carefully considered. 
	Claims 1, 6 – 7, 14, and 19 remain pending in the application.  Eligibility of the Claims was confirmed and explained in an earlier Office Action.  
	As explained below, despite the Amendment, the rejection under §103 is maintained; although, on new grounds as set forth below. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 7, 14, and 19 are rejected under 35 USC § 103 as being unpatentable over U.S. Patent Publication No. 2010/0280956 to Chutorash et al. (hereinafter “Chutorash”) in view of U.S. Patent Publication No. 2016/0185358 to .

In the Amendment, Claim 1 was modified as follows:

    PNG
    media_image1.png
    737
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    71
    659
    media_image2.png
    Greyscale
	

making a “quick payment” without prior verification of identity of the payer.  Another condition for avoiding such verification is that the security state of the paying device is such that verification is not required.  However, these limitations are recited as “and/or”; therefore, prior art that reads on either limitation is a sufficient basis for a rejection, assuming the other requirements for obviousness under the Graham factors are met.  Such is the case here.  The newly cited and applied Griffin reference teaches the “quick payment” limitation.

The vehicle-based payment systems of Chutorash and Todasco are described in more detail below.

Chutorash teaches that the payment system utilizes a “user identifier” and varying levels of authentication to verify the authenticity of the payer.  
“[0073] Referring now to FIG. 2H, a front elevation view of a user interface of vehicle control system 106 is shown, according to an exemplary embodiment. A vehicle user interface such as that shown in FIG. 2H or otherwise can be used to enter payment information, select a merchant with which to initiate a transaction, make selections from a catalog or menu, identify the user, authenticate the user, or to otherwise receive information and/or provide information to the user.”  (emphasis added)   See Fig. 2H.

See also [0098] – [0099].  Clearly, Chutorash is concerned with authentication of the user.  Chutorash also teaches varying levels of security depending on the amount and type of payment, or the circumstances/security state of the payment:
“[0105] Relating still to security, payment information stored for other purposes may be used as an authentication factor for activities not related to the purchase of goods or services, according to various exemplary embodiments. For example, an e.g., of a parking structure) may be configured to authenticate an approaching vehicle using stored payment information. Only if the access controller recognizes both the payment information (e.g., last four credit card digits) and vehicle information (e.g., VIN), will the access controller allow the vehicle to pass.
[0106] It is important to note that the aforementioned payment activities related to security may occur automatically and/or may occur with varying levels of manual user input. For example, in addition to using pre-stored information for authentication, various user interface activities may also be used for authentication. Payment software stored in memory may be configured so that payment information is not sent until a pre-defined user input activity has occurred to authenticate the user. For example, the payment software may be configured to detect multiple button pushes, a button push plus a voice recognized password and/or command, prompt for and receive a password or personal identification number (PIN) (via GUI, TUI, VUI, etc.). A user interface authentication sequence may be selected by a user of the vehicle control system and stored in memory (e.g., in a configuration file) for use when a payment routine is initiated.”  (emphasis added) 

Thus, Chutorash teaches varying levels of security and user input based on different payment circumstances.  For example, automatic authentication based on stored information relative to a parking garage payment could be considered to constitute the recited “quick payment” limitation, thereby not requiring further verification of the user.
Moreover, Chutorash clearly teaches that a mobile phone may be used as the payment device for the vehicle-based payment system of that reference.  (See at least [0141] – [0145].)
Griffin is in the same field of endeavor as Chutorash, Todasco, and the claimed invention – mobile payments.  The title is “Quick payment using mobile device binding.”  Thus, Griffin clearly teaches that a “quick payment” may be made quickly with only preset, “streamlined” authentication – thus eliminating further verification at the time of the quick payment.
[0006] According to one or more embodiments of the present invention, methods and systems are provided for secure device binding that provides user convenience through avoiding repetitive logging in when changing apps or moving from website to website. In one embodiment, a mobile device is bound, or undergoes binding, to an account with a service provider to enable a streamlined authentication flow so that customers do not always have to enter their password when going through a payment flow, or other financial transaction process, on a known mobile device. A device may be bound during an initial login, and once logged in, the user can select an option to be “remembered” for future visits to any app or website that shares the service provider library so that the user need not re-login as long as the user is “remembered”. A log in may nevertheless be required, however, in certain situations such as a high dollar amount purchase or a situation with unusual circumstances.”  (emphasis added) 

“High dollar amount purchase” or other circumstances, however, may require further authentication.  These teaching appear to exactly meet the newly added limitations added by the Amendment.  The payment system of Griffin makes a determination of what kind of authentication is required according to various circumstances:
“[0050] During a device interrogation call (based on the current information passed in), the service provider 120 may decide what type of user-entered information will be required for authentication. In one embodiment, possible choices for user entry are a password or PIN via the merchant's app or nothing (e.g., quick pay). For devices 104 that are not registered, quick pay may not be used. The buyer may have to log in via a password or PIN the first time as described above. In the device interrogation call, the service provider 120 may not pass back any additional information about the user 102 that can be pre-filled since the service provider 120 has not seen the device 104 before or the device 104 has been removed from an account 128. The service provider 120 can also choose the channel in which the authentication should be done. For example, service provider 120 may choose if the authentication can be done from the native app (e.g. apps 110), or if it is required to be done via a browser (e.g., browser 108).”  (emphasis added) 

Therefore, as to Claim 1, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the combined 
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making this modification.  As quoted above, Chutorash teaches the use of a mobile phone in making payments.  Griffin teaches that a mobile phone can be configured for quick payments.  Thus, based on these teachings, all that would be required would be a straightforward programming modification.  No extraordinary problems in making these changes to the computer code would need to be solved.  Therefore, given the nature of computer programming, one of ordinary skill would possess the knowledge and skills that would render him or her capable of combining these references in the manner outlined above.

Details relating to the combination of Chutorash and Todasco based on previous amendments:
Previous amendments to the claims added the limitation that the identification device is “spatially separate” from the paying device is maintained; although, the 
First, it is important to identify the broadest reasonable interpretation of the claim term “spatially separate.”  The specification gives no particular definition to this term.  This phrase is used only four times in the specification and no criticality is defined. Actually, the specification only states what the term does NOT mean. In paragraph [0002] of the published specification, it merely states that errors can occur when the paying device and the collecting device are “spatially limited” i.e. has a “narrow space.”  Therefore, a person of ordinary skill in the art would give these terms their plain and ordinary meaning, which is spaced some undefined but not critical distance apart.
Chutorash supplies these teachings. As pointed out in the Office Action, Chutorash teaches a system and method for conducting commerce in a vehicle including conducting payment transactions. Figure 2H describes a vehicle control system 106 which is used to control various vehicle functions including the commerce activity described. In addition, Chutorash describes the importance of security in conducting such commerce from a vehicle. Security, in a payment or commerce setting, always involves the identification of the person conducting the transaction and the authentication of that person as having the authority to use the payment mechanisms being utilized.  Thus, security and identification go hand in hand and a person of ordinary skill would readily understand such.

Likewise, paragraph [0106] of Chutorash teaches the importance of a “voice recognized password” as well as a personal identification number (PIN).  In addition, a user interface authentication sequence may be selected by the user of the vehicle control system 106. Therefore, Chutorash clearly teaches the importance of an identification system for securely conducting commerce from a vehicle. In this case the identification relates to voice recognition.  The claim does not specify what type of identification is required, only that it be “spatially separate” from the paying device.  Chutorash meets this limitation.
Thus, it is respectfully submitted that, in Chutorash, the voice recognition system is “spatially separate” from the payment mechanism incorporated into the vehicle control system 106. That is, in a voice recognition system, a key component is a microphone into which the user can speak.  In Chutorash, the microphone is spatially separate from the vehicle control system 106. This is clearly illustrated in Figure 3 which is reproduced below. 


    PNG
    media_image3.png
    498
    761
    media_image3.png
    Greyscale

As described in paragraph [0084], an audio input device 128 or microphone is illustrated as being external to the vehicle control system 106. A person of ordinary skill would readily understand from this paragraph and Figure 3 that the microphone is spatially separate from the payment mechanism which is a component of the vehicle control system 106. This paragraph reads as follows:

“[0084] Audio input device 128, for example a microphone, is configured to receive the utterance of a user and to provide a representation of the utterance to data processing system 122 for speech recognition so that the functions of vehicle control system 106 may be operated by voice command. Audio output device 130, for example a built-in speaker, is configured to provide the user with an audio prompt of various functions, such as user selection confirmation, payment confirmation, audible requests for user input from a user, etc.”  (emphasis added) 



Previous amendments to Claim 1 specifically identify locations for the identification device, one of which is a door handle. This feature is taught by Todasco.  Like Chutorash and the claimed invention, Todasco teaches a vehicle based payment environment including a vehicle device 110. See paragraphs [0045] - [0047].  Furthermore, Todasco specifically teaches the use of fingerprint biometric identification at various locations with respect to a vehicle including a door handle or steering wheel, which are spatially separate from the vehicle device 110. See paragraph [0031] - [0033].
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the vehicle-based remote payment systems of Chutorash with the door handle and steering wheel biometric identification teachings of Todasco.   The motivation for making this modification comes from Chutorash.  As described above, Chutorash teaches an identification unit at Fig. 3 being spatially separate from the vehicle control system 106 of Fig. 2H.  It would greatly enhance the utility and convenience of the system of Chutorash to incorporate the biometric reader features of Todasco which are in a vehicle-based payment environment and which are also spatially separate from the payment device.  See the  

The following is a supplement explanation of the obviousness of Claim 1 relating to the claim as originally filed:
Chutorash teaches wherein when the payment environment is in a vehicle, the identification device is disposed at least one of the following locations in the payment environment: the back of a seat in the vehicle, the console of the vehicle, a safety belt buckle and vicinity of a reflecting mirror in the vehicle.  As shown in Fig. 2H and described at [0073], the payment module can receive an identification at the console of the vehicle.
Chutorash is directed to the same problem and is in the same field of endeavor as the claimed invention – remote payment systems.  The abstract reads as follows:
“A system for a vehicle and for conducting a transaction with a remote system includes a circuit configured to wirelessly obtain data from a payment mechanism brought into the vehicle and to wirelessly transmit the data to the remote system.”  (emphasis added)

Furthermore, the payment mechanism communicates via a “circuit” with the collecting device (POS) via electromagnetic induction – namely, wireless electronic communication.  (See at least Chutorash:  [0006] which reads as follows:
“One embodiment relates to a system for installing in a vehicle and for conducting a transaction with a remote system. The system includes a circuit configured to wirelessly obtain data from a payment mechanism brought into the vehicle and to transmit the data to the remote system. The payment mechanism may be, for example, a credit card, an identifier tag, a key fob, a mobile phone, and/or a personal digital assistant. The a reader configured to receive the data from the payment mechanism. The circuit may also (or alternatively) include a transmitter configured to transmit the data to the remote system. The circuit may be configured to communicate with a connectivity module in the vehicle and may transmit the data to the remote system via the connectivity module. The circuit may also (or alternatively) be configured to communicate with a telematics module in the vehicle and to transmit the data to the remote system via the connectivity module. The circuit may also (or alternatively) be configured to communicate with a remote control system in the vehicle and transmits the data to the remote system via the remote control system. The circuit may be integrated with a connectivity module, integrated with a telematics module, and/or integrated with a remote control system configured to transmit a signal to activate a garage door opener.”  (emphasis added)

Therefore, with regard to Claim 1, Chutorash teaches a payment system, comprising: a collecting device, a paying device that is connected with the collecting device through electromagnetic induction, so that the collecting device can receive information from the paying device.  See also Chutorash:  Figs. 1 – 2H.
Chutorash teaches an identification device that is disposed in a payment environment to be spatially separate from the paying device and in signal connection with the collecting device, so that it can be used to identify the identity information of a payer when the payer is to pay an amount of money, wherein the payment environment refers to the place where the collecting device and the paying device are located at the same time.  See at least Chutorash:  [0073], which reads as follows:
“[0073] Referring now to FIG. 2H, a front elevation view of a user interface of vehicle control system 106 is shown, according to an exemplary embodiment. A vehicle user interface such as that shown in FIG. 2H or otherwise can be used to enter payment information, select a merchant with which to initiate a transaction, make selections from a catalog or menu, identify the user, authenticate the user, or to otherwise receive information and/or provide information to the user.”  (emphasis added)




With regard to Claim 6, Chutorash teaches wherein the collecting device further has an identification prompting unit disposed therein to prompt that the payer's identity information needs to be identified.  As quoted at [0073], the console mounted payment module both receives information from the user and provides information to the user.  A person of ordinary skill would readily understand that providing such information would comprise a field or screen designed to receive the identifying features of the user.  Such provision of information constitutes the recited prompting.

With regard to Claim 7, Chutorash teaches wherein the collecting device is connected with the payment control equipment through network, so that the collecting device is used to send the payer's identity information to and receive verification result of the payer's identity information from the payment control equipment.  The payment network of this reference is shown in Fig. 2A.  See also Figs. 4 and 5A.

With regard to Claim 14, even as amended, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is virtually identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

Response to Arguments
4.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
Applicant argues that the previously applied references do not teach the newly added “quick payment” feature.  As to the “secure environment” aspect of that feature, it is arguable whether Chutorash teaches this limitation, given its broadest reasonable interpretation.  Nevertheless, Applicant’s arguments are moot in view of the new grounds of rejection including Griffin.  Please note that the teaching of the previously-applied Joseph reference are also taught by Todasco.
Office Note:  Given the RCE status of this application, and noting that no interview has yet been conducted in this case, Applicant is strongly encouraged to request an interview  -  using the AIR form below  -  in this application pursuant to the principles of compact prosecution.

Conclusion
5.	Applicant is encouraged to carefully consider the following instructions:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. vehicle based payments including biometric means of authentication and quick payments). 

	
	U.S. Patent Publication No. 2008/0091619 to Perlman et al.  This reference is relevant to the features of quick payments without requiring further authentication.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/William (Bill) Bunker
U.S. Patent Examiner
AU 3691

(571) 272-0017

February 12, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691